The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 06/10/2022.
4.	Claims 1-21 are currently pending.
5.	Claims 8-20 been withdrawn.
6.	Claims 1, 8, and 15 have been amended.
7.	Claim 21 has been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21:
	Claim 21 sets forth “the silica coating contains 1.0 atom/centimeters2 or more of aluminum”. Nowhere in the specification is this range originally disclosed.
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 21:
	Claim 21 sets forth “the silica coating contains 1.0 atom/centimeters2 or more of aluminum”. This actually broadens the range set forth in claim 1, from which claim 21 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3 and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0194233) in view of Okamura et al (US 6,251,216) and Hayasaki et al (US 2005/0282034).
Regarding claim 1:
	Tamura teaches a chamber component (component) used within a plasma processing chamber (process container using plasma) [abstract & 0058], comprising: a metallic base material (components are made of metal such as aluminum) comprising a roughened non-planar surface (predetermined surface), wherein the roughened non-planar surface is a metallic surface of the metallic base material (aluminum surface) [abstract & 0003, 0008]; and a silica coating (protection film consists essentially of an oxide of silicon) formed over the roughened non-planar surface (surface of main members) [abstract & 0008-0009], wherein the silica coating (protection film consists essentially of an oxide of silicon) has a thickness between about 0.2 microns and about 10 microns (thickness of 1 nm to 10 µm), and the silica coating (protection film consists essentially of an oxide of silicon) has less than 1% porosity by volume (porosity of less than 1%) [abstract & 0009].
	Tamura does not specifically teach the silica coating contains less than 2E12 atoms/centimeters2 of aluminum.
Okamura teaches a silica coating (25) contains less than 2E12 atoms/centimeters2 of aluminum (impurity preferably less than 0.1 ppm, wherein the impurity may be aluminum) [col 4, lines 16-30].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946) [MPEP 2144.05 (I)].
	Tamura and Okamura are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the silica coating of Tamura with the material(s) of the silica coating of Okamura (synthetic quartz) because the amounts of impurities contained in synthetic quartz are considerably smaller than those of impurities contained in fused quartz such that the adverse effects of impurities can be eliminated with a lot more certainty [Okamura - col 3, lines 29-37 and col 4, lines 25-30].
Tamura modified by Okamura does not specifically teach the roughened non-planar surface has an average surface roughness (Ra) of between 4 micro-inches and 80 micro-inches; and wherein the silica coating has a surface that has an Ra that is less than the Ra of the roughened non-planar surface.
Hayasaki teaches a roughened non-planar surface has an average surface roughness (Ra) of between 4 micro-inches and 80 micro-inches (surface roughness Ra of the base material is preferably 1 µm or larger), [0108, 0110]; and wherein a ceramic coating has: a surface that has an Ra (corrosion resistant film preferably has surface roughness Ra of 1 µm or less) that is less than the Ra of the roughened non-planar surface (1 µm or larger) [0047, 0108, 0110].
Modified Tamura and Hayasaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the base material and silica coating of modified Tamura with the respective roughness of the base material and coating of Hayasaki to ensure bonding strength of the coating to the base material and to make the surface area of the coating exposed to the plasma smaller so that high corrosion resistance can be maintained over a long period of time [Hayasaki – 0047, 0110].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946) [MPEP 2144.05 (I)].
Regarding claim 2:
Tamura teaches the metallic base material (components are made of metal) comprises aluminum (aluminum) [abstract & 0003]
Regarding claim 3:
Tamura teaches the metallic base material (components are made of metal) comprises a gas distribution showerhead (gas showerhead, 12) [abstract & 0003, 0062].
Regarding claim 21:
	Modified Tamura teaches the roughened non-planar surface comprises pits, and the silica coating fills in the pits (see fig 9) [Tamura – abstract & 0007-0009]; the silica coating is fully crystallized (synthetic quartz) [Okamura – abstract]; and the silica coating contains 1.0 atom/centimeters2 or more of aluminum (impurity preferably less than 0.1 ppm, wherein the impurity may be aluminum) [Okamura - col 4, lines 16-30].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) [MPEP 2144.05 (I)].
15.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0194233) in view of Okamura et al (US 6,251,216) and Hayasaki et al (US 2005/0282034) as applied to claims 1-3 and 21 above, and further in view of O’Donnell (US 6,780,787).
The limitations of claims 1-3 and 21 have been set forth above.
Regarding claims 4-7:
Modified Tamura does not specifically teach the metallic base material comprises a nozzle assembly; the metallic base material comprises a baffle; the metallic base material comprises a liner; and wherein the liner comprises a cathode liner.
O’Donnell teaches a metallic base material comprises a nozzle assembly (nozzles) [col 2, lines 4-8 and col 4, lines 24-39]; a metallic base material comprises a baffle (baffles) [col 2, lines 4-8 and col 4, lines 24-39]; a metallic base material comprises a liner (liners) [col 2, lines 4-8 and col 4, lines 24-39].
Modified Tamura and O’Donnell are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the base material of modified Tamura to comprise a nozzle assembly, a baffle, and liners, as in O’Donnell, because such are components of semiconductor material processing apparatuses in need of effective wear resistance [O’Donnell - col 4, lines 24-39].
The claim limitations “wherein the liner comprises a cathode liner” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Specifically, “cathode” merely describes how the liner is intended to be used.

Response to Arguments
16.	Applicant's arguments, see Remarks, filed 06/10/2022, with respect to the rejection of claim(s) 1-7 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that Okamura teaches away from Tamura because Okamura teaches that synthetic quartz should be used instead of the amorphous quartz (fused quartz) of Tamura.
	In response, it is noted that nowhere did the rejection of record suggest modifying the synthetic quartz of Okamura to be fused quartz, as in Tamura. The previous rejection merely sets forth that it would be obvious to one of ordinary skill in the art to modify the synthetic quartz of Okamura to have the thickness and porosity of Tamura because such properties ensure protection of the underlying base material.
	In order to clearly illustrate the point above, the order of Okumara and Tamura in the rejection have been switched. It is noted that the references are relied upon for the same teachings.
	Applicant argues that Hayasaki teaches away from Okamura because Hayasaki teaches a different protective material instead of quartz.
In response, Hayasaki falls far short of teaching away. The fact that Hayasaki teaches protective ceramic coatings of different chemical compositions is in no way teaching away. Hayasaki “does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). There are many different protective materials that are well known in the art. Hayasaki was NOT relied upon to teach any particular protective material.
Furthermore, this argument does not address the rejection of record. Hayasaki was merely relied upon to teach the respective roughness of the base material and protective material because such ensures bonding strength of the protective material to the base material and to make the surface area of the protective material exposed to the plasma smaller so that high corrosion resistance can be maintained over a long period of time [Hayasaki – 0047, 0110]. Applicant has failed to argue why such a rational would not be relevant to a protective coating of silica.
	Applicant argues that Okamura fails to teach the claimed range of aluminum. Less than 0.1 ppm does not necessarily establish the claimed range.
	In response, applicant is failing to apply basic logic. This was previously pointed out in the interview dated 05/24/2022. There are two ranges: “less than 0.1 ppm of aluminum” (Okamura) and “less than 2E12 atoms/centimeters2 of aluminum” (claimed). These ranges are either: (i) the exact same, or (ii) one of those ranges is smaller than the other (i.e. they are different). If (i), the ranges overlap over the entire range. If (ii), the ranges overlap between zero and the smallest of the two ranges set forth above. It does NOT matter which of the two ranges is smallest. This means that the ranges necessarily overlap.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718